Title: From Thomas Jefferson to Henry Dearborn, 13 February 1804
From: Jefferson, Thomas
To: Dearborn, Henry


               
                  Feb. 13. 1804.
               
               Th: Jefferson with his friendly compliments to Genl Dearborne returns him Govr. Mc.kean’s letter; to whom he may say for the Govr’s satisfaction that the letter had been communicated to Th:J. who said that some vague intimation of the purport mentd in the letter had been formerly dropped to him, but it was so little noted that neither the person, nor manner can now be recollected: that satisfied the fallen party could never rise again but by dividing the republicans, Th:J. has been entirely on his guard against these idle tales, and considers Govr. Mc.kean’s life & principles as sufficient evidence of their falsehood, and that he may be perfectly assured that no such insinuations have or can make an impression on his mind to the Governor’s disadvantage.
            